Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson, 1 November 1764
From: Pennsylvania Assembly Committee of Correspondence
To: Jackson, Richard


Sir
Philada: November 1st. 1764.
The Present Assembly of this Province have been pleased to appoint us, together with the Speaker of the House to be the Committee of Correspondence for the ensuing Year. The late Assembly transmitted to you certain Petitions from the House and Divers Freemen of this Province to His Majesty relative to a Change of Government to be presented only upon Certainty first had that we should Incur no Danger of the Loss of the Priviledges Enjoy’d by the Freemen of this Province under our present Constitution, The present Assembly, hoping an Accommodation with our Proprietors may take place, and that he will in due Time make such Concessions as will fully satisfy the Assembly and Freemen of this Province have determined not to withdraw those Petitions to His Majesty, but have order’d the same to remain with you, and to be proceeded in, or not, by you with the Utmost Caution for securing our Priviledges in Case the Change should happen. We cannot add more Strength or Force of Words than are contained in the Resolve of the House, (Copy whereof Signed by the Clerk We herewith transmit to you) for your Conduct in this Matter, it being clearly the Sense of every Member of the House, and We doubt not of every Freeman in the Province, that a Change is not to be attempted, if you apprehend the least Danger of the Loss of any one Priviledge Civil or Religious we now Enjoy, should you discover any such Danger, We rest assured You will conform Yourself most Stricktly to the latter part of the Resolve, Wherein you are positively Enjoined to suspend the presenting those Petitions, Untill you shall have acquainted the Assembly therewith and received their further Direction. For altho’ we Reverence his Sacred Majesty, and his Government, And altho’ we are of Opinion Our Proprietors have insisted on some and Contended for other Matters which we have thought Unreasonable and Unjust, Yet as under our Charter and Laws the Freemen of this Province Do Enjoy Priviledges peculiar to itself and unknown in any Royal Government We shou’d chuse to continue the Struggle for our Rights with our Proprietors rather than by getting rid of that Struggle loose our Inestimable Priviledges.
The late Assembly were pleas’d to send you some Instructions for your Conduct, Relative to the late Act of Parliament which greatly affects the Trade of the Northern Colonies, and the Danger apprehended to our Rights as Englishmen, at the Approaching Sessions of Parliament.
The present Assembly have taken that matter also into their Consideration and have prepared some further Instructions thereupon, which they have order’d us to Sign and transmit to you, and which you will herewith receive, and doubt not the Hints therein given with the Arguments your own Mind will furnish on this Important Matter, will prove sufficient to avert the Impending Blow.
We have it further in Charge from the House to Request that all your Letters on Public Affairs may be addressed to the then Speaker Isaac Norris Esquire or to a Majority of the Committee of Correspondence in Order that the same may be laid before the House; which You’l please to observe.
We are further to acquaint you that the House taking into Consideration the Matters of high Concern to the Colonies in General and to this Province in particular Expected in Parliament at their next Session, and to prevent any ill Consequences that might arise in Case of your Indisposition have thought proper to appoint Benjamin Franklin Esqr: to join with and assist you in Representing Soliciting and transacting the Affairs of this Province for the ensuing Year, and have directed him to embark with all convenient Dispatch for Great Britain.
Mr. Franklin will deliver this with the Resolves and Instructions of the House to you, and doubt not from your known Abilities and Joint Endeavours, You will render to the Colonies in General and to this Province in particular the most Acceptable Services. We have only to add, that Mr. Norris our late Worthy Speaker, thro’ Indisposition, became unable to attend the Service of the House during their late sitting, and Joseph Fox Esqr was chosen in his stead and placed in the Chair Accordingly. Inclosed you have a Bill of Exchange for £106 6s. 4d. Sterling which we hope will meet with due Honour. We are Sir Your Real Friends and Very Humble Servants
Jos. Fox
  Jos. Richardson
  John Ross.
  Jon Hughes
To Richard Jackson Esqr.
 
Endorsed: Philada 1st. Novr. 1764Letter from the Committee of Correspondence
